Judgment unanimously affirmed. Memorandum: Defendant admitted that she violated the terms of her probation. She was resentenced to an indeterminate term of ÍV¡ to 4 years. She now claims that the court erred in imposing the initial sentence of probation because she *928was not given a copy of the probation terms and conditions at the time she was sentenced for assault in the second degree. That issue may not be raised for the first time on appeal.
We also find that the court did not abuse its discretion on resentencing. (Appeal from judgment of Onondaga County Court, Mulroy, J. — violation of probation.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.